STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                      UNPUBLISHED
                                                                      September 18, 2018
               Plaintiff-Appellee,

v                                                                     No. 337222
                                                                      Wayne Circuit Court
WALEED ALI AL-HAJAM,                                                  LC No. 16-009344-01-FC

               Defendant-Appellant.


Before: CAMERON, P.J., and RONAYNE KRAUSE and TUKEL, JJ.

PER CURIAM.

        Defendant appeals his jury conviction of second-degree murder, MCL 750.317, as a
lesser offense to an original charge of first-degree premeditated murder, MCL 750.316(1)(a).
The trial court sentenced defendant to a prison term of 20-1/2 to 40 years’ imprisonment. On
appeal, defendant claims (1) he was denied the effective assistance of counsel, (2) he was denied
due process because the prosecution withheld exculpatory evidence, and (3) there was
insufficient evidence to convict him of second-degree murder on an aiding or abetting theory.
We affirm.

        Defendant’s conviction arises from the shooting death of Ahsan Alwatan. Late in the
evening on July 17, 2016, Alwatan drove his truck to a gas station in Detroit. Alwatan entered
the gas station store while the passenger, Mohamed Munaser, stayed in the truck. Video
surveillance recordings showed that after Alwatan entered the gas station, he talked to defendant,
the attendant at the station. According to Munaser, Alwatan appeared angry or upset when he
returned to the truck, and he then drove to another gas station across the street. Surveillance
recordings from the first gas station showed defendant leaving the gas station store and using his
cell phone shortly after Alwatan left the store. As Alwatan and Munaser were waiting to exit the
second gas station lot and enter the roadway, a black Cadillac Escalade entered the gas station lot
and stopped next to Alwatan’s truck, with the drivers’ windows adjacent to each other. With the
driver-side window of each vehicle rolled down, the driver of the Escalade yelled at Alwatan and
then fired several gunshots into Alwatan’s vehicle. Alwatan was shot several times and his truck
rolled into the roadway, crossed the street to the first gas station, and violently struck a pole near
the gas station entrance. Alwatan died from his wounds. Surveillance recordings captured
defendant waving his arm in the direction of Alwatan while he walked towards the two vehicles
just prior to the shooting. The police discovered that multiple text messages and calls were
exchanged between defendant and codefendant Ali Al-Jamilawi—the driver of the black

                                                 -1-
Escalade—shortly before and after the shooting. 1 The prosecutor’s theory at trial was that Al-
Jamilawi was the shooter and that defendant aided or abetted the shooting of Alwatan.

                          I. INEFFECTIVE ASSISTANCE OF COUNSEL

        Defendant argues that a new trial is required because defense counsel was ineffective in
several respects. We disagree.

        Because defendant did not raise this issue in the trial court and this Court denied his
motion to remand, our review is limited to errors apparent from the record. People v Matuszak,
263 Mich. App. 42, 48; 687 NW2d 342 (2004). To establish ineffective assistance of counsel,
defendant must show that counsel’s performance fell below an objective standard of
reasonableness, and that the representation so prejudiced defendant that he was denied his right
to a fair trial. People v Pickens, 446 Mich. 298, 338; 521 NW2d 797 (1994). Defendant must
overcome the presumption that the challenged action might be considered sound trial strategy.
People v Tommolino, 187 Mich. App. 14, 17; 466 NW2d 315 (1991). To establish prejudice,
defendant must show a reasonable probability that, but for counsel’s errors, the result of the
proceeding would have been different. People v Johnnie Johnson, Jr, 451 Mich. 115, 124; 545
NW2d 637 (1996).

        Defendant argues that defense counsel was ineffective for not properly investigating the
case and failing to call witnesses. “A defendant is entitled to have his counsel investigate,
prepare and assert all substantial defenses,” People v Hubbard, 156 Mich. App. 712, 714; 402
NW2d 79 (1987), and the failure to conduct a reasonable investigation can constitute ineffective
assistance of counsel. People v McGhee, 268 Mich. App. 600, 626; 709 NW2d 595 (2005). To
establish prejudice, a defendant must show that counsel’s failure to interview a witness or
conduct an adequate investigation resulted in counsel’s ignorance of valuable evidence that
would have substantially benefited the defendant. People v Caballero, 184 Mich. App. 636, 642;
459 NW2d 80 (1990). An attorney’s decision whether to call a witness is a matter of trial
strategy. People v Payne, 285 Mich. App. 181, 190; 774 NW2d 714 (2009). Counsel’s “failure to
call a witness can constitute ineffective assistance of counsel only when it ‘deprives the
defendant of a substantial defense.’ ” Id. (citation omitted).

        The police obtained codefendant Al-Jamilawi’s cell phone from his brother, Mohannad,
after Al-Jamilawi left the country and went to Iraq. Defendant argues that defense counsel was
ineffective for not investigating whether the police obtained a search warrant for that phone. As
the prosecution points out, however, defendant lacks standing to challenge the seizure of Al-
Jamilawi’s phone. Any rights under the Fourth Amendment are personal and may not be
asserted vicariously. Alderman v United States, 394 U.S. 165, 174; 89 S. Ct. 961; 22 L. Ed. 2d 176
(1969). The fact that a defendant is harmed by the seizure of someone else’s property does not
confer standing on the defendant to object to that evidence, even when those involved are
codefendants. Id. at 171-173. Accordingly, defendant cannot argue that defense counsel was
ineffective for failing to investigate the legality of the seizure of Al-Jamilawi’s phone.


1
    Al-Jamilawi was also charged in this matter, but he left the country before being arrested.


                                                  -2-
       Defendant also claims that counsel was ineffective for not investigating Mohannad’s
statement to the police. Defendant does not explain how an investigation of Mohannad’s police
statement would have assisted his defense. Defendant has the burden of establishing factual
support for his claim of ineffective assistance of counsel. People v Hoag, 460 Mich. 1, 6; 594
NW2d 57 (1999). Because defendant has not factually supported his claim that an investigation
of Mohannad’s statement would have been helpful to the defense, this claim cannot succeed.

         Defendant also argues that defense counsel was ineffective for not investigating Darryl
Stone and Mohamed Kassim as witnesses. The men were defendant’s coworkers, and they were
both present at the station on the night of the shooting. It is clear from the record that defense
counsel was aware of these witnesses because they were listed on defendant’s witness list, and
counsel mentioned both men in his opening statement. However, neither witness was called at
trial, and defendant has not provided witness affidavits or other offers of proof showing what
information Stone or Kassim could have provided. Because defendant has not provided any
factual basis for a finding that the potential witnesses had information that could have
substantially benefited defendant at trial, he has not overcome the presumption that counsel
declined to call these witnesses as a matter of trial strategy, and he has not established that he
was prejudiced by counsel’s failure to call either witness. Further, without an offer of proof
showing what information these witnesses could have provided, defendant has not shown that
remand for an evidentiary hearing is warranted.

        Defendant also asserts that there were other employees or witnesses at the gas station
who defense counsel failed to interview or call as witnesses, specifically claiming that there was
an unknown male with Stone. However, defendant does not provide any other information to
further his claim. Again, because defendant does not indicate what additional information these
witnesses could have provided, he has not met his burden of demonstrating that he was
prejudiced by counsel’s failure to call them as witnesses, or shown that remand for an
evidentiary hearing is warranted.

        Defendant next argues that defense counsel was ineffective for mentioning in opening
statement that defendant went to Iraq shortly after the shooting. Defendant argues that this
information permitted the jury to draw an inculpatory inference that he left the country because
of his consciousness of guilt for Alwatan’s shooting death. We disagree.

       The record discloses that defense counsel made the following remarks in his opening
statement:

              Now, it [the lockbox] was meant to carry a weapon. Within the next day
       or so my client left the United States. So did AJ [the codefendant] and for a time
       my client will tell you he was in Iraq, Basra, and the proofs will show as far as
       anybody knows AJ’s still there and he ain’t coming back.

              My guy did and he was interviewed by the police. He didn’t go very far.
       He came home. He moved back into the same home with his folks that he’d lived
       with before, his wife Marwa, and he took the same job that he had back when —
       he wasn’t going anywhere.


                                               -3-
It was reasonable for counsel to believe that information about defendant leaving the country
after the offense would be presented to the jury, particularly if defendant testified. Indeed, the
officer in charge testified about trying to track down defendant after he did not show up for work
as scheduled. Although defendant elected not to testify, it is reasonable that counsel was laying
the groundwork for defendant’s potential testimony at the time of opening statement.
Furthermore, counsel’s remarks were intended to convey that, unlike Al-Jamilawi, who remained
in Iraq, defendant returned to the United States, thereby indicating that he had nothing to hide.
Viewed in context, defendant has not overcome the presumption that counsel’s remarks were
part of a reasonable trial strategy.

        Defendant next complains that defense counsel failed to challenge “the arraignment on
information/amended information, where there is no complaint and on what basses was [sic]
used for arrest warrant. MCL 764.1(a).” Defendant appears to be claiming that there were
procedural defects with the information. However, a procedural defect is not a basis for
dismissal unless a defendant can demonstrate prejudice from the defect, e.g., that the information
did not provide proper notice of the charge. See McGhee, 268 Mich. App. at 629. Because
defendant does not explain how he was prejudiced by any alleged defect, he has not established
that counsel was ineffective for not challenging the information or the amended information.

        Defendant also argues that defense counsel was ineffective for not objecting to the trial
court’s instruction on aiding or abetting when aiding or abetting was not specifically alleged in
the information or the amended information. However, the distinction between principals and
accessories has been abolished, MCL 767.39, and thus aiding or abetting is not a distinct
substantive offense. Rather, it is an alternative theory of guilt. People v Robinson, 475 Mich. 1,
14-15; 715 NW2d 44 (2006); People v Perry, 460 Mich. 55, 63 n 20; 594 NW2d 477 (1999).
Therefore, the prosecution was permitted to pursue a theory of guilt under an aiding or abetting
theory, and it was not necessary to charge defendant in any form other than as a principal.
People v Lamson, 44 Mich. App. 447, 449-450; 205 NW2d 189 (1973). Because there was no
legal basis for objecting to the aiding or abetting instruction, defense counsel was not ineffective
for failing to object. People v Ericksen, 288 Mich. App. 192, 201; 793 NW2d 120 (2010)
(counsel is not required to make a futile objection).

        Finally, because defendant has not demonstrated any factual support for his ineffective-
assistance claims, he is not entitled to a remand for an evidentiary hearing on this issue. See
People v McMillan, 213 Mich. App. 134, 141-142; 539 NW2d 553 (1995); People v Simmons,
140 Mich. App. 681, 685; 364 NW2d 783 (1985).

                                II. EXCULPATORY EVIDENCE

       Next, defendant argues that a discovery violation denied him due process. We disagree.
“This Court reviews de novo a defendant’s claim of a constitutional due-process violation.”
People v Jackson, 292 Mich. App. 583, 590; 808 NW2d 541 (2011). A trial court’s determination
of an appropriate remedy for a discovery violation is reviewed for an abuse of discretion. Id. at
591.

        Defendant argues that the prosecution withheld exculpatory evidence in violation of his
right to due process. The Due Process Clause of US Const, Am XIV, prohibits the prosecution

                                                -4-
from suppressing material evidence favorable to the defense. Brady v Maryland, 373 U.S. 83; 83
S. Ct. 1194; 10 L. Ed. 2d 215 (1963); People v Fox (After Remand), 232 Mich. App. 541, 548-549;
591 NW2d 384 (1998). To establish a Brady violation, a defendant must show that (1) the
prosecution suppressed evidence; (2) the evidence was favorable to the accused; and (3) viewed
in its totality, the evidence was material. People v Chenault, 495 Mich. 142, 155; 845 NW2d 731
(2014). The prosecution bears responsibility for evidence within its control, even evidence
unknown to it, and even where the nondisclosure was inadvertent and not intentional. Id. at 150.

       MCR 6.201(B)(1) also provides that the prosecution, upon request, must provide the
defendant with any exculpatory information or evidence. To be entitled to relief under MCR
6.201(J), a defendant must demonstrate that he was prejudiced by the discovery violation.
People v Davie (After Remand), 225 Mich. App. 592, 597-598; 571 NW2d 229 (1997). A trial
court has discretion to fashion an appropriate remedy for a discovery violation. MCR 6.201(J)
provides:

               If a party fails to comply with this rule, the court, in its discretion, may
       order the party to provide the discovery or permit the inspection of materials not
       previously disclosed, grant a continuance, prohibit the party from introducing in
       evidence the material not disclosed, or enter such other order as it deems just
       under the circumstances.        Parties are encouraged to bring questions of
       noncompliance before the court at the earliest opportunity. Willful violation by
       counsel of an applicable discovery rule or an order issued pursuant thereto may
       subject counsel to appropriate sanctions by the court. An order of the court under
       this section is reviewable only for abuse of discretion.

“When determining an appropriate remedy for a discovery violation, ‘the trial court must balance
the interests of the courts, the public, and the parties in light of all the relevant circumstances.’ ”
Jackson, 292 Mich. App. at 591 (citation omitted). A trial court abuses its discretion when its
decision falls outside the range of reasonable and principled outcomes. Id.

        During trial, Mohannad Al-Jamilawi, the brother of codefendant Al-Jamilawi, testified
that Al-Jamilawi left the country, but left his cell phone with Mohannad. The police later
obtained the phone from Mohannad. During trial, it was disclosed that Mohannad was
previously questioned under oath pursuant to an investigative subpoena issued by the prosecutor.
A copy of Mohannad’s investigative subpoena testimony had not been previously provided to
defendant. Defense counsel objected when the prosecutor attempted to impeach Mohannad with
his prior investigative subpoena testimony. As a remedy for this discovery violation, the trial
court prohibited the prosecutor from using the investigative subpoena transcript when examining
the witness. Defendant now argues that dismissal or a new trial should be granted because
Mohannad’s investigative subpoena testimony was exculpatory, and the prosecution’s failure to
timely produce the evidence violated his right to due process.

         On appeal, the prosecution concedes that Mohannad’s investigative subpoena transcript
was at least inadvertently withheld from defendant. The prosecution also agrees that information
in the transcript could potentially be considered exculpatory because Mohannad explained in that
testimony that Al-Jamilawi’s phone, which defendant called around the time of the shooting, was


                                                 -5-
used for marijuana transactions. The prosecution argues, however, that the information was not
material to defendant’s right to a fair trial. We agree.

       In Chenault, 495 Mich. at 150-151, our Supreme Court explained:

               To establish materiality, a defendant must show that “there is a reasonable
       probability that, had the evidence been disclosed to the defense, the result of the
       proceeding would have been different. A ‘reasonable probability’ is a probability
       sufficient to undermine confidence in the outcome.” This standard “does not
       require demonstration by a preponderance that disclosure of the suppressed
       evidence would have resulted ultimately in the defendant’s acquittal . . . .” The
       question is whether, in the absence of the suppressed evidence, the defendant
       “received a fair trial, understood as a trial resulting in a verdict worthy of
       confidence.” In assessing the materiality of the evidence, courts are to consider
       the suppressed evidence collectively, rather than piecemeal. [Citations omitted.]

Stated another way, “[t]he question is not whether the defendant would more likely than not have
received a different verdict with the evidence, but whether in its absence he received a fair trial,
understood as a trial resulting in a verdict worthy of confidence.” Chenault, 495 Mich. at 157
(quotation marks and citation omitted).

        Defendant argues that Mohannad revealed in his investigative subpoena testimony that
Al-Jamilawi’s phone was a “community phone” that was used exclusively for marijuana
transactions. Defendant contends that this information was exculpatory because it could have
shown that he had a reason for calling Al-Jamilawi’s phone near the time of the shooting that had
nothing to do with arranging for Al-Jamilawi to confront and shoot the victim. However,
defendant opted not to testify at trial, and he did not otherwise offer any evidence explaining the
purpose of the communications between his phone and Al-Jamilawi’s phone. He also did not
argue below that any information in the investigative subpoena transcript was material to the
defense theory of the case.

        Defendant now suggests on appeal that the evidence could have been used to provide a
potential alternative explanation for the purpose of his communications with Al-Jamilawi, i.e., to
arrange a drug transaction, but without any actual evidence supporting this theory. Obviously,
defendant would have been aware of the purpose of his own communications, so the
investigative subpoena testimony evidence was not necessary to enable defendant to present
evidence of this alternative purpose. Moreover, Mohannad testified at trial that the telephone
was used only for drug sales. Despite this testimony, defendant never argued below that it
provided an alternative explanation for his communications with Al-Jamilawi’s phone. Against
this backdrop, we reject defendant’s argument that the investigative subpoena transcript was
material to defendant’s defense. Accordingly, defendant has failed to show that the untimely
disclosure of the investigative subpoena testimony violated his right to due process.

        As a remedy for the prosecution’s failure to timely produce the investigative subpoena
transcript, the trial court barred the prosecutor from using that transcript to impeach Mohannad’s
testimony at trial. Because defendant did not show that the transcript otherwise contained new


                                                -6-
information material to his defense, the trial court’s choice of remedy was not an abuse of
discretion. Jackson, 292 Mich. App. at 591-592.

                           III. SUFFICIENCY OF THE EVIDENCE

       Defendant argues that the evidence at trial was insufficient to support his conviction of
aiding or abetting second-degree murder. We disagree. In reviewing the sufficiency of the
evidence in support of a conviction, we must view the evidence in a light most favorable to the
prosecution to determine whether a rational trier of fact could have found the defendant guilty
beyond a reasonable doubt. People v Wolfe, 440 Mich. 508, 513-515; 489 NW2d 748 (1992),
amended 441 Mich. 1201 (1992). “This Court will not interfere with the trier of fact’s role of
determining the weight of the evidence or the credibility of witnesses.” People v Williams, 268
Mich. App. 416, 419; 707 NW2d 624 (2005). Any conflicts in the evidence must be resolved in
favor of the prosecution. Jackson, 292 Mich. App. at 587-588.

        Defendant was originally charged with first-degree murder. To convict a defendant of
first-degree murder, the prosecution is required to prove that the defendant intentionally killed
the victim and that the killing was premeditated and deliberated. People v Anderson, 209 Mich
App 527, 537; 531 NW2d 780 (1995). The jury ultimately convicted defendant of second-degree
murder, which consists of the following elements:

       (1) a death, (2) caused by an act of the defendant, (3) absent circumstances of
       justification, excuse, or mitigation, (4) done with an intent to kill, an intent to
       inflict great bodily harm, or an intent to create a very high risk of death with the
       knowledge that the act probably will cause death or great bodily harm. [People v
       Bailey, 451 Mich. 657, 669; 549 NW2d 325 (1996), amended 453 Mich. 1204
       (1996).]

       The prosecutor argued at trial that defendant was guilty under an aiding or abetting
theory. To find that a defendant aided or abetted in a crime, the prosecution must show that (1)
the crime charged was committed by the defendant or some other person, (2) the defendant
performed acts or gave encouragement that assisted the commission of the crime, and (3) the
defendant intended the commission of the crime or had knowledge that the principal intended its
commission at the time he gave aid and encouragement. People v Carines, 460 Mich. 750, 757-
758; 597 NW2d 130 (1999). An aider and abettor’s state of mind may be inferred from all of the
facts and circumstances of the crime. Id. Factors that can be considered include a close
association between the defendant and the other participants, the defendant’s participation in the
planning and execution of the crime, and evidence of flight after the crime. Id.

        Defendant first disputes that there was sufficient evidence that he assisted in the
commission of the crime. This argument is without merit. The circumstantial evidence showed
that defendant was involved in a dispute or argument with the victim shortly before the shooting.
Surveillance videos showed that as the victim abruptly left the gas station where defendant was
working and drove to the gas station across the street, defendant used his cell phone. Evidence
was presented that defendant made multiple calls or text messages to the alleged shooter, Al-
Jamilawi, immediately before and after the shooting. When Al-Jamilawi arrived and confronted
the victim while the victim was still at the gas station across the street, defendant could be seen

                                                -7-
in the video footage waving his arm. Rather than assisting the victim and his passenger after the
shots were fired and the victim’s truck crashed into a pole, defendant ran inside the store and
later refused entry to several people who were trying to assist the victim. Further, he later gave
false statements to the police. Viewed in a light most favorable to the prosecution, the jury could
have reasonably inferred from the flurry of communications between defendant and Al-Jamilawi
that they were working together, that defendant had summoned Al-Jamilawi because of his
argument with the victim moments earlier, and that defendant was waving his arm because he
was expecting Al-Jamilawi to arrive and to signal the vehicle that Al-Jamilawi was to confront.
This evidence was sufficient to enable the jury to find that defendant encouraged and assisted in
the commission of the crime.

       Defendant also argues that the evidence was insufficient to prove the third element of
aiding and abetting—that he intended the commission of the crime or had knowledge that the
principal intended its commission at the time he gave aid and encouragement. In light of the
evidence of the argument or heated discussion between defendant and the victim, defendant’s
communications with Al-Jamilawi both before and after the shooting, defendant’s conduct in
pacing around the gas station and waving his arm when Al-Jamilawi arrived, following which
Al-Jamilawi shot the victim without provocation, and that defendant gave false statements to the
police after the shooting, the jury could reasonably infer that defendant was directing Al-
Jamilawi’s actions, and thus had knowledge that Al-Jamilawi intended to shoot the victim.

       Accordingly, the evidence was sufficient to support defendant’s conviction of second-
degree murder under an aiding or abetting theory.

       Affirmed.



                                                            /s/ Thomas C. Cameron
                                                            /s/ Amy Ronayne Krause
                                                            /s/ Jonathan Tukel




                                                -8-